DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 11, 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braswell et al. (US 6,966,412 B1) in view of Rasmusson et al. (US 2,838,140) and Colmerauer (US 3,202,413) and further in view of Gartner (US 2008/0250844 A1).
As per claim 1, Braswell et al. discloses a vehicle suspension damper comprising:
A damper cylinder (20) having an interior;
A piston assembly comprising a piston (60) and a piston rod (80), wherein said piston is positioned in said interior and separates said interior into a compression side (30) and a rebound side (40);
A fluid within said damping cylinder (abstract);
A bypass (90, 110, 110) having a fluid pathway for a flow of a portion of said fluid there through between the first said compression side of said and said rebound side of said piston, wherein said bypass has a first end (100) and a second end (90) opposite said first end, said first end and said second end are positioned outside said damping cylinder (Fig. 1-2);

Braswell et al. fails to explicitly disclose a tunable valve positioned downstream of the valve and at the second end of the bypass, said tunable valve for setting a resistance to said flow of said portion of said fluid through said bypass between said compression and said rebound side of said piston during a compression of said vehicle suspension damper and for restricting said fluid from entering said bypass from said rebound side during a rebound stroke of said vehicle suspension damper.
Rasmusson et al. discloses a piston (22) attached to a piston rod (31) and dividing a cylinder (13) into a compression and rebound side (Fig. 1), and wherein a bypass passage (63) extends from a first end (58) on the compression side to a second end (44) on the rebound side) and wherein a first end includes a spring loaded one way valve (61, 62) and downstream of the first end, second end includes a tunable valve (64) for setting a resistance to the flow through the bypass between the compression and rebound sides  and wherein said tunable valve includes a sliding element (needle 62) that is slidable between and in the direction of the first end (Fig. 1) and is manually tunable (includes a knob for moving the needle into and out of the pathway).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the damper of Braswell et al. to include a tunable valve including a sliding element at the second end of the bypass, as taught by Rasmusson et al., for the purpose of creating a customizable baseline for the amount of fluid flow that is able to travel through the bypass in order to select an optimized damping characteristic for a particular application or set of conditions.
Braswell et al. discloses a valve located at the first end of the bypass but does not disclose this valve being remotely controllable and a control system for moving said remotely controllable valve between said open position and said close position from a remote location.
Colmerauer discloses a piston (c) attached to a piston rod (b) and disposed in and dividing a cylinder (1) into compression and rebound sides, and further including a bypass (d1) having a valve (e, f, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the damper of Modified Braswell to include the valve being a remotely controllable valve and operable by a control system including a switch and conduit, as taught by Colmerauer, for the purpose of allowing for one to modify the particular damping characteristics based on the desired feel at the time of based on a current set of operating conditions. 
Modified Braswell fails to explicitly disclose the inclusion of a transducer assembly disposed proximate to the piston assembly and configured to measure a speed of said piston rod with respect to said damping cylinder and configured to provide input for controlling said vehicle suspension damper.
Gartner discloses an electronically adjustable shock absorber (220) having a damping cylinder (226) with a piston assembly disposed for reciprocal action therein, the piston assembly comprising a piston (236) and piston rod (224), and wherein the shock absorber includes a velocity sensor (256) for measuring velocity of the piston rod relative to the cylinder and wherein the velocity sensor is in the form of a linear velocity transducer ([0081]) and wherein the sensor is configured to provide input for controlling said vehicle suspension damper ([0045]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the suspension damper of Modified Braswell to include a transducer assembly configured to measure the speed of the piston rod relative to the damping cylinder and provide said measurement to 
Regarding claim 2, the piston further comprises a first aperture extending through said piston; and a second aperture extending through said piston.  Col. 2, lines 31-40.
Regarding claim 4, Braswell et al. discloses the valve is positioned at the first end of the bypass and having an open position for enabling said portion of said fluid to flow through said valve (Fig. 3); and a closed position for preventing said portion of said fluid to flow through said valve (Fig. 2).
Regarding claim 6, Rasmusson et al teaches a tunable valve including a sliding element (needle 62) that is slidable between and in the direction of the first end (Fig. 1) and is manually tunable (includes a knob for moving the needle into and out of the pathway).
Regarding claim 7, Braswell et al discloses the open position comprises a partially open position (the valve is biased by a spring so a pressure that is not sufficient to compress the spring enough to move the valve element completely out of the way will be a partially open position).
Regarding claim 11, Colmerauer discloses the control mechanism for controlling the non-return valve can take on a variety of means including hydraulic or pneumatic (Col. 3, Ln. 14-21). Colmerauer does not explicitly discuss the structure involved and does not explicitly recite a fluid fitting disposed at an end of the remotely controllable valve for carrying a control signal to the remotely controllable valve, however, one of ordinary skill in the art would have understood and found obvious how to modify the disclosed structure which uses electricity to provide a control signal and would have found it obvious to include a fluid fitting to provide an interface between the valve and the hydraulic or pneumatic signal being provided.
As per claim 14, Colmerauer discloses the remotely controllable valve is solenoid actuated (f), said solenoid electrically connected to said conduit (Fig. 3).
.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braswell et al. (US 6,966,412 B1) in view of Rasmusson et al. (US 2,838,140) and Colmerauer (US 3,202,413) and Gartner (US 2008/0250844 A1) as applied above, further in view of Nyce et al. (US 6401883).
Regarding claim 3, Gartner disclosed the use of a linear velocity transducer and the sensor sending signals to the controller, however Modified Braswell is silent as to the particular configuration of the transducer assembly, in particular fails to explicitly disclose the transducer assembly comprising:
A waveguide configured to have electric pulses applied thereto such that a first magnetic field is generated by said waveguide;
A coil assembly and sensing tape coupled to said waveguide; and
A magnet joined to said damper cylinder, said magnet oriented such that a magnetic field generated by said magnet passes through said piston rod and said waveguide, said magnet generating a second magnetic field which interacts with said first magnetic field to generate a torsional strain, said coil assembly providing an output signal indicative of a relative velocity between said waveguide and said magnet.
Nyce et al. discloses a vehicle suspension strut (Fig. 1; 12) having a continuous position sensor for monitoring the relative position and/or speed of the piston (16) relative to the cylinder (14; 3:6-8) including:
A waveguide (26) configured to have electric pulses applied thereto such that a first magnetic field is generated by said waveguide (3:19-27);

A magnet (34) joined to said damper cylinder (Fig. 1; 3:15-16), said magnet oriented such that a magnetic field generated by said magnet passes through said piston rod and said waveguide (3:15-19), said magnet generating a second magnetic field which interacts with said first magnetic field to generate a torsional strain (3:28-30), said coil assembly providing an output signal indicative of a relative velocity between said waveguide and said magnet (3:6-48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the damper of Modified Braswell to include the transducer assembly include a waveguide configured to have electric pulses applied thereto such that a first magnetic field is generated by said waveguide, a coil assembly and sensing tape coupled to said waveguide, and a magnet joined to said damper cylinder, said magnet oriented such that a magnetic field generated by said magnet passes through said piston rod and said waveguide, said magnet generating a second magnetic field which interacts with said first magnetic field to generate a torsional strain, said coil assembly providing an output signal indicative of a relative velocity between said waveguide and said magnet, as taught by Nyce et al., for the purpose of selecting an appropriate sensing apparatus to provide a position and/or velocity signal of the piston relative to the cylinder, further, the particular sensor described by Nyce is disclosed as providing a sensor which is capable of providing continuous positional information and can easily be incorporated into the structure of a strut and thereby reduce manufacturing costs.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braswell et al. (US 6,966,412 B1) in view of Rasmusson et al. (US 2,838,140) and Colmerauer (US 3,202,413) and Gartner (US 2008/0250844 A1) as applied above, further in view of Hamilton et al. (US 2005/0098401 A1).

Hamilton et al. discloses a suspension damper system wherein a shock absorber (Fig. 1-2) has remotely operable valves (122a, 124a) to control the flow of fluid and thus the damping rate within the shock absorber and wherein the remotely operable vales are controlled by a controller (CCM 216) which receives input data from sensors in the vehicle indicative of vehicle status, the sensors including vehicle speed sensor ([0056]) and steering angle sensor ([0058]) and wherein a sensor for each wheel may be present ([0088]), these sensor being used by the controller to control the shock absorber to generate forces in the compression or rebound direction based on the sensor data to optimize ride and handling characteristics of the vehicle.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the suspension damper of Modified Braswell to include the control system for controlling the remotely controllable valves being connected to a wheel speed transducer and steering wheel angle of rotation sensor, as taught by Hamilton et al., for the purpose of optimizing ride and handling characteristics of the vehicle.


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braswell et al. (US 6,966,412 B1) in view of Rasmusson et al. (US 2,838,140) and Colmerauer (US 3,202,413) Gartner (US 2008/0250844 A1) and further in view of Kamiya et al. (US 8,177,043 B2).
As per claim 8, Modified Braswell does not explicitly disclose the tunable valve is tunable from a location remote from said tunable valve. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the damper of Modified Braswell to include the tunable valve being tunable from a location remote from the tunable valve, as taught by Kamiya et al., for the purpose of allowing for modification of the damping coefficient of the damper even if the damper is not easily accessible. 
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braswell et al. (US 6,966,412 B1) in view of Rasmusson et al. (US 2,838,140) and Colmerauer (US 3,202,413) and Gartner (US 2008/0250844 A1) and further in view of Timoney et al. (US 2007/0039790 A1).
Braswell et al. fails to explicitly disclose a reservoir cylinder exterior to said damping cylinder and in fluid communication with said rebound side (claim 9) and includes a floating piston with a volume of gas on a backside of said floating piston, wherein said gas is compressible as said reservoir cylinder fills with fluid due to movement of said piston and said piston rod into said damper cylinder (claim 10).
Timoney et al. discloses a vehicle suspension damper comprising a cylinder (Fig. 1, cylinder divided into working chambers 4 and 5) and a piston assembly comprising a piston (3) and piston rod (22) and a bypass (6, 7,12) having a fluid pathway between the first and second sides of the piston (Fig. 1) and a remotely controllable valve (13) and a throttle (14) disposed in said bypass and further including a reservoir cylinder (9) exterior of said damper cylinder and in fluid communication with said rebound side (Fig. 1) and said reservoir comprises a floating piston (17) with a volume of gas (11) on a backside of said floating piston, wherein said gas is compressible as said reservoir cylinder fills with fluid due to movement of said piston and said piston rod into said damper cylinder (Fig. 1).
.
Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braswell et al. (US 6,966,412 B1) in view of Rasmusson et al. (US 2,838,140) and Colmerauer (US 3,202,413) and Gartner (US 2008/0250844 A1) as applied to claim 5 above, further in view of Hamilton et al. (US 2005/0098401 A1).
Modified Braswell fails to explicitly disclose the switch is manually operable and having at least two positions (claim 12) and is located in a passenger compartment of a vehicle (claim 13).
Hendrickson et al. discloses a vehicle suspension damper (12a) comprising a cylinder (Fig. 1, cylinder divided into working chambers 14 and 16) and a piston assembly comprising a piston (26) and piston rod (27) and a bypass (20, 21,22, 23) having a fluid pathway between the first and second sides of the piston (Fig. 1, Col. 1, Ln. 64-68) and a remotely controllable valve (30, Col. 2, Ln. 8-10) for limiting the flow of fluid through the bypass and further including a switch (38) for operating the valve and wherein switch is a manually operable switch having at least two positions (Col. 3, Ln. 51 -53; Col. 4, Ln. 66-67) and is located in a passenger compartment of a vehicle comprising said vehicle suspension damper (dash mounted switch, Col. 2, Ln. 22-23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the damper of Modified Braswell to include a switch having at least two positions and being located in the passenger compartment of a vehicle, as taught by Hendrickson, for the purpose of allowing the driver selective control of the damper during operation.
s 1, 4, 6, and 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendrickson et al (US# 4333668) in view of Rasmusson et al. (US 2,838,140) or Molina et al (US# 2005/0056507).
Hendrickson et al. discloses a vehicle suspension damper comprising: a damper cylinder (12a) having an interior; a piston assembly comprising a piston (26) and a piston rod (27), wherein said piston is positioned in said interior and separates said interior into a compression side (14) and a rebound side (16); a fluid within said damping cylinder (col. 1, lines 64-67); a bypass (20/21) having a fluid pathway for a flow of a portion of said fluid there through between the first said compression side of said and said rebound side of said piston, wherein said bypass has a first end 20 and a second end 21 opposite said first end, said first end and said second end are positioned outside said damping cylinder (Fig. 1-2); a remotely controllable valve (30) for metering said flow of said portion of said fluid through said bypass, a control system 36 for moving said remotely controllable valve between said open position and said closed position from a remote location (col. 2, lines 8-21), a valve 28 positioned downstream of said remotely controllable valve and at said second end 21 of said bypass, said valve for setting a resistance to said flow of said portion of said fluid through said bypass between said compression side of said piston and said rebound side of said piston during a compression of said vehicle suspension damper and for restricting said fluid from entering said bypass from said rebound side during a rebound stroke of said vehicle suspension damper.  Hendrickson et al. fails to explicitly disclose that the valve is tunable.  Rasmusson et al disclose a similar damper and teach a manually tunable valve 64.  Molina et al also disclose a similar damping device and further teach tuning a staged valve (figure 8).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the damper of Hendrickson et al. to include a tunable valve including a sliding element at the second end of the bypass, as taught by Rasmusson et al., for the purpose of creating a customizable baseline for the amount of fluid flow that is able to travel through the bypass in order to select an 
Regarding claim 4, Hendrickson et al. discloses the valve is positioned at the first end of the bypass and having an open position for enabling said portion of said fluid to flow through said valve; and a closed position for preventing said portion of said fluid to flow through said valve (Col. 2, lines 8-21).
Regarding claim 6, Rasmusson et al teaches a tunable valve including a sliding element (needle 62) that is slidable between and in the direction of the first end (Fig. 1) and is manually tunable (includes a knob for moving the needle into and out of the pathway).
As per claim 14, Hendrickson et al discloses the remotely controllable valve 30 is solenoid actuated.
Regarding claim 15, note power source (col. 3, lines 36-38 “electric power is feed to the control unit 36”).

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendrickson et al (US# 4333668) in view of Rasmusson et al. (US 2,838,140) or Molina et al (US# 2005/0056507), and further in view of Timoney et al. (US 2007/0039790 A1).
Hendrickson et al. fails to explicitly disclose a reservoir cylinder exterior to said damping cylinder and in fluid communication with said rebound side, the cylinder portion partially enclosing a volume of compressible gas.  Hendrickson discloses an embodiment with a reservoir enclosing a volume of gas 118, however, it is not exterior to the damping cylinder.  Timoney et al. discloses a vehicle suspension damper comprising a cylinder (Fig. 1, cylinder divided into working chambers 4 and 5) and a piston assembly comprising a piston (3) and piston rod 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the damper of Modified Hendrickson et al to include a reservoir cylinder, as taught by Timoney et al., for the purpose of accounting for leakage and temperature fluctuations in order to maintain pressure of the fluid in the system without extending the length of the damper, thereby increasing flexibility of design of the surrounding structures.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10443671. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader than and anticipated by the patent claims.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK